                                                       ,,-. •J190"•-·..,111·~n·· •"\Op
                                         , rnl\5 A11p.jI._i
                                       FILt.lJt)               - 0 ,c_ ! 'J•=· t,-1;,,




                           UNITED STATES DISTRICT COURT

                                 _DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                                       3:18-cr-0433-MO

              v.                                               INFORMATION

DIEGO SANCHEZ-LOPEZ,                                           18 U.S.C. §§ 2113(a), (d)

              Defendant.


                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about November 27, 2017, within the District of Oregon, defendant DIEGO

SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the person

and presence of another approximately $9,710 in United States currency, which was then in the

care, custody, control, management, and possession of Albina Community Bank located at 2002

NE Martin Luther King Jr. Boulevard, Portland, Oregon, a bank whose deposits were then

insured by the Federal Deposit Insurance Corporation;

       In violation of Title 18 United States Code, Sections 2113(a) and (d).

Ill

Ill

Information                                                                                        Pagel
                                                                                           Revised April 2018
                                          COUNT2
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about December 27, 2017, with_in the District of Oregon, defendant DIEGO

SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the person

and presence of another approximately $26,000 in United States currency, which was then in the

care, custody, control, management, and possession of Wells Fargo Bank located at 8699 SW

Main Street, Wilsonville, Oregon, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation;

       In violation ofTitle 18 United States Code, Sections 2113(a) and (d).

                                          COUNT3
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about January 11, 2018, within the District of Oregon, defendant DIEGO

SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the person

and presence of another approximately $11,580.99 in United States currency, which was then in

the care, custody, control, management, and possession of Wells Fargo Bank located at 6785

Beaverton Hillsdale Highway, Beaverton, Oregon, a bank whose deposits were then insured by

the Federal Deposit Insurance Corporation;

       In violation of Title 18 United States Code, Sections 2113(a) and (d).

                                          COUNT4
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about January 30, 2018, within the District of Oregon, defendant DIEGO

SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the person

and presence of another approximately $6,720 in United States currency, which was then in the
Information                                                                             Page 2
care, custody, control, management, and possession of US Bank located at 52313 Columbia

River Highway, Scappoose, Oregon, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation;

       In violation of Title 18 United States Code, Sections 2113(a) and (d).

                                          COUNTS
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about F'ebruary 12, 2018, within the Western District of Washington, defendant

DIEGO SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the

person and presence of another approximately $15,400 in United States currency, which was

then in the care, custody, control, management, and possession of Wells Fargo Bank located at

1800 Main Street, Vancouver, Washington, a bank whose deposits were then insured by the

Federal Deposit Insurance Corporation;

       In violation of Title 18 United States Code, Sections 2113(a) and (d).

                                          COUNT6
                                       (Bank Robbery)
                                  (18 U.S.C. §§ 2113(a), (d))

       On or about April 30, 2018, within the District of Oregon, defendant DIEGO

SANCHEZ-LOPEZ did, by force, violence, and intimidation, knowingly take from the person

and presence of another approximately $33,357 in United States currency, which was then in the

care, custody, control, management, and possession of Wells Fargo Bank located at 7200 NE

Butler Street, Hillsboro, Oregon, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation;

Ill

Ill
Information                                                                                Page3
       In violation of Title 18 United States Code, Sections 2113(a) and (d).




Dated: July   1-'1 , 2019                           Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    Unit d S ates Attorney



                                                                   SSELL, WASB #51639
                                                    As · tant United States Attorney




Information                                                                         Page4
